Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Elzey appeals his conviction and 262-month sentence for one count of conspiracy to participate in a racketeering enterprise in violation of 18 U.S.C. *675§ 1962(d) (2006). His sole contention on appeal is that his 2003 Maryland conviction for resisting arrest should not have been considered a predicate offense for a career offender sentencing enhancement pursuant to U.S. Sentencing Guidelines Manual § 4B1.1 (2009). Elzejfs argument is foreclosed by our recent decision in United States v. Jenkins, 631 F.3d 680 (4th Cir.2011). A three-judge panel of this court may not overrule the precedent set by a prior panel. United States v. Rivers, 595 F.3d 558, 564 (4th Cir.2010).
Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.